Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1, 5-6, 9-11, 15-16, and 19-21. Claims 1, 11, and 21 are independent. Claims 2-4, 7-8, 12-14, and 17-18 are canceled. Claims 1, 5, 9, 11, 15, 16, 19, and 21 are amended.

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.


Claim(s) 1, 5-6, 9-11, 15-16, and 19-21 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Hawkins et al.(US 20110225108, hereinafter "Hawkins").
The applied reference has a common Assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).

Regarding Claim 1
Hawkins discloses: A method of detecting anomaly, comprising: training a predictive device by updating connections between cells in the predictive device based on a first sparse vector responsive to receiving the first sparse vector at a first time ([Para 0096-0097 and Fig 6] “Sequence processor 314 may also learn, store and detect temporal sequences while performing inference, prediction or other temporal processing (also referred to as "online learning"). The online learning collapses a learning (or training) phase and a temporal processing (e.g., predicting) phase into a single phase. By collapsing two distinct phases into a single phase, sequence processor 314 can process information in a more time-efficient manner.”); 
generating a prediction output derived from predictive activation of a subset of the cells in by the predictive device by activation of other cells in the predictive device based on the first sparse vector, the prediction output representing a predicted value or a state of a system at a second time subsequent to the first time ([Para 0013 and Fig 6] “In one embodiment, the processing node includes a sequence processor receiving and processing the signal from the spatial pooler to learn, recognize and predict temporal sequences in the input signal. The sequence processor includes one or more columns, each column including one or more cells. A subset of columns may be selected by the spatial pooler signal, causing one or more cells in these columns to activate. When a cell activates, activation states of some other cells in the same node and/or level are detected and stored. By collectively storing the cell activation states in different cells, the sequence processor may store temporal sequences in the input signal.”); and 
comparing the predicted output and a second sparse vector of the second time to detect an anomaly ([0057] “As a result, the output signals from each processing node 110, 120, 130 are more abstract or invariant over time compared to their input signals.” [Para 0063] “In one embodiment, one or more nodes of the temporal memory system receives sensed inputs representing… The temporal memory system may process such inputs and produce an output representing, among others,… identification of anomalous patterns in insurance records”); and 
training the predictive device further using the second sparse vector by updating the connections between the cells ([Para 0138 and Fig 10] “Cells newly activated by the sequence outputs learn and store 1038 activation states of other cells, as described below in detail with reference to FIG. 13.”).
	
Regarding Claim 11
Hawkins discloses: A non-transitory computer-readable storage medium storing instructions thereon, the instructions when executed by a processor causing the processor to: train a predictive device by updating connections between cells in the predictive device based on a first sparse vector responsive to receiving the first sparse vector at a first time ([Para 0096-0097 and Fig 6] “Sequence processor 314 may also learn, store and detect temporal sequences while performing inference, prediction or other temporal processing (also referred to as "online learning"). The online learning collapses a learning (or training) phase and a temporal processing (e.g., predicting) phase into a single phase. By collapsing two distinct phases into a single phase, sequence processor 314 can process information in a more time-efficient manner.”); generate a prediction output derived from predictive activation of a subset of the cells in by activation of other cells in the predictive device based on the first sparse vector, the prediction output representing a predicted 3value or a state of a system at a second time subsequent to the first time ([Para 0013 and Fig 6] “In one embodiment, the processing node includes a sequence processor receiving and processing the signal from the spatial pooler to learn, recognize and predict temporal sequences in the input signal. The sequence processor includes one or more columns, each column including one or more cells. A subset of columns may be selected by the spatial pooler signal, causing one or more cells in these columns to activate. When a cell activates, activation states of some other cells in the same node and/or level are detected and stored. By collectively storing the cell activation states in different cells, the sequence processor may store temporal sequences in the input signal.”); compare the predicted output and a second sparse vector of the second time to detect an anomaly ([0057] “As a result, the output signals from each processing node 110, 120, 130 are more abstract or invariant over time compared to their input signals.” [Para 0063] “In one embodiment, one or more nodes of the temporal memory system receives sensed inputs representing… The temporal memory system may process such inputs and produce an output representing, among others,… identification of anomalous patterns in insurance records”); and train the predictive device further using the second sparse vector by updating the connections between the cells([Para 0138 and Fig 10] “Cells newly activated by the sequence outputs learn and store 1038 activation states of other cells, as described below in detail with reference to FIG. 13.”).

Regarding Claim 21
Hawkins discloses: A computing system, comprising: a processor; a predicting system configured to: receive a first sparse vector in sparse distributed representation by updating connections between cells in the predicting system responsive to receiving the first sparse vector ([Para 0096-0097 and Fig 6] “Sequence processor 314 may also learn, store and detect temporal sequences while performing inference, prediction or other temporal processing (also referred to as "online learning"). The online learning collapses a learning (or training) phase and a temporal processing (e.g., predicting) phase into a single phase. By collapsing two distinct phases into a single phase, sequence processor 314 can process information in a more time-efficient manner.”), generate a prediction output derived from predictive activation of a subset of the cells based on the first sparse vector, the prediction output representing a predicted value or state at a second time subsequent to the first time ([Para 0013 and Fig 6] “In one embodiment, the processing node includes a sequence processor receiving and processing the signal from the spatial pooler to learn, recognize and predict temporal sequences in the input signal. The sequence processor includes one or more columns, each column including one or more cells. A subset of columns may be selected by the spatial pooler signal, causing one or more cells in these columns to activate. When a cell activates, activation states of some other cells in the same node and/or level are detected and stored. By collectively storing the cell activation states in different cells, the sequence processor may store temporal sequences in the input signal.”); receive a second sparse vector at a second time, and train the predicting system further using the second sparse vector by updating the connections between the cells; and an anomaly detector configured to compare the predicted output and the second sparse vector to detect an ([Para 0138 and Fig 10] “Cells newly activated by the sequence outputs learn and store 1038 activation states of other cells, as described below in detail with reference to FIG. 13.”).

Regarding Claim 5
Hawkins discloses: The method of claim 1, further comprising storing activating or deactivating states of at least a subset of the cells corresponding to the anomaly, and wherein detecting the anomaly comprises detecting activation or deactivation of at least the subset of cells ([Para 0150 and Fig 13] “Then the activated cell stores 1350 the activation states of a subset of active cells that were active in the previous time step. The subset of active cells is stored in a temporal memory segment adjacent to the temporal memory segment (s) that caused the cell to activate.”).

Regarding Claim 6
Hawkins discloses: The method of claim 1, wherein the anomaly is detected 2responsive to the predicted output deviating from the second sparse vector beyond a threshold difference ([Para 0079] “In one embodiment, a higher match score indicates more overlap between bottom-up input 328 and the associated co-occurrence pattern of each CD. The match scores 336 are provided to sparsity generator 318. In response, sparsity generator 318 generates sparse vector 342 in sparse distributed representation”).

Regarding Claim 9
1, wherein a cell is predictively activated responsive to at least a subset of cells connected to the cell being activated ([Para 0146] “The selected cell then performs learning 1212 by storing information about a subset of cells active at the previous time step in first temporal memory segment (as described above in detail with reference to FIG. 8A) or in a table (as described above with reference to FIGS. 8C and 8D).”).

Regarding Claim 10
Hawkins discloses: The method of claim 1, further comprising: generating the first sparse vector by processing first input data of the first time, at a spatial pooler; and generating the second sparse vector by processing second input of the second time at the spatial pooler, and wherein the prediction output is generated based at least on temporal relationships between the first sparse vector and the second sparse vector stored in the predictive device ([Fig 6 and Fig 10]).

Regarding Claim 15
(CLAIM 15 IS A NON-TRANSITORY STORAGE MEDIUM CLAIM THAT CORRESPONDS TO METHOD CLAIM 5 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 16


Regarding Claim 19
(CLAIM 19 IS A NON-TRANSITORY STORAGE MEDIUM CLAIM THAT CORRESPONDS TO METHOD CLAIM 9 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 20
(CLAIM 20 IS A NON-TRANSITORY STORAGE MEDIUM CLAIM THAT CORRESPONDS TO METHOD CLAIM 10 AND IS REJECTED ON THE SAME GROUND)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEWODROS E MENGISTU whose telephone number is (571)270-7714.  The examiner can normally be reached on Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571)2723768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TEWODROS E MENGISTU/Examiner, Art Unit 2121                                                                                                                                                                                                        


/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121